UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1782


SULYAMAN ALISLAM WASALAAM,

                    Plaintiff - Appellant,

             v.

ASHLEY WELLMAN; ATTORNEY GREGORY THOMPSON; OFFICE OF
ADMINISTRATOR; COURT RECORDER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. L. Patrick Auld, Magistrate Judge. (1:19-cv-01214-WO-LPA)


Submitted: June 7, 2021                                           Decided: June 10, 2021


Before AGEE and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sulyaman Alislam Wasalaam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sulyaman Wasalaam seeks to appeal the magistrate judge’s report and

recommendation in this action filed pursuant to 42 U.S.C. § 1983. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Wasalaam seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2